Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 1 of 9

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

FAITH GULER, individually and on behalf of all others similarly

situated,

Plaintiff, COMPLAINT

JURY TRIAL

-against-
DEMANDED

HOPSACK AND SILK PRODUCTIONS, INC., HOPSACK &
SILK RECORDS, INC. and VALERIE SIMPSON, as an
individual,

Defendants.

 

1,

Plaintiff, FAITH GULER, individually and on behalf of all others similarly
situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELIMINARY STATEMENT
Plaintiff, FAITH GULER, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against: HOPSACK AND
SILK PRODUCTIONS, INC., HOPSACK & SILK RECORDS, INC., and
VALERIE SIMPSON, as an individual, (hereinafter referred to as "Defendants"), to
recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiffs employment at HOPSACK AND SILK PRODUCTIONS,
INC. and HOPSACK & SILK RECORDS, INC., located at 254 West 72" Street, New
York, New York 10023.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 2 of 9

10.

11.

12.

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C,

§§2201 & 2202.

THE PARTIES
Plaintiff FAITH GULER residing at 82-25 Queens Boulevard, Elmhurst, New York
11373 was employed by Defendant at HOPSACK AND SILK PRODUCTIONS,
INC. and HOPSACK & SILK RECORDS, INC. from in or around November 2015
until in or around February 2020.
Upon information and belief, Defendant, HOPSACK AND SILK PRODUCTIONS,
INC., is a corporation organized under the laws of New York with a principal
executive office at 254 West 72™ Street, New York, New York 10023.
Upon information and belief, Defendant, HOPSACK AND SILK PRODUCTIONS,
INC., is a corporation authorized to do business under the laws of New York.
Upon information and belief, Defendant, HOPSACK & SILK RECORDS, INC., is a
corporation organized under the laws of New York with a principal executive office
at 254 West 72 Street, New York, New York 10023.
Upon information and belief, Defendant, HOPSACK & SILK RECORDS, INC., is a

corporation authorized to do business under the laws of New York.
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 3 of 9

13.

14.

15.

16.

17,

18.

19.
20.

21.

22.

23.

24.
25.

26.

Defendants HOPSACK AND SILK PRODUCTIONS, INC. and HOPSACK & SILK
RECORDS, INC., are hereinafter collectively referred to as the “Corporate
Defendants.”

At all times relevant to this action, the Corporate Defendants were and are enterprises
as defined in Sec. 3(r) of the FLSA, 29 U.S.C. § 203(2).

At all times relevant to this action, the Corporate Defendants were Plaintiffs
employers as defined by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6),
and employed and/or jointly employed Plaintiff.

Upon information and belief, the Corporate Defendants shared common management,
as all are owned and operated by individual Defendant VALERIE SIMPSON.

Upon information and belief, Defendants shared a common owner as individual
Defendant VALERIE SIMPSON was an owner for both Corporate Defendants.

Upon information and belief, the Corporate Defendants shared the same pay practices
to pay employees, including the Plaintiff.

Upon information and belief, the Corporate Defendants managed the same properties.
Upon information and belief, the Corporate Defendants functioned as an integrated
enterprise.

As such, the Corporate Defendants were joint employers of Plaintiff from in or
around November 2015 until in or around February 2020.

Upon information and belief, Individual Defendant VALERIE SIMPSON owns and
operates HOPSACK AND SILK PRODUCTIONS, INC.

Upon information and belief, Defendant VALERIE SIMPSON is the Chief Executive
Officer of the Corporate Defendants.

Defendant VALERIE SIMPSON is an agent of the Corporate Defendants.

Defendant VALERIE SIMPSON has power over personnel decisions for the
Corporate Defendants including the power over all personnel decisions as to Plaintiff.
Upon information and belief, Defendant VALERIE SIMPSON has power over payroll
decisions for the Corporate Defendants, including the power to set Plaintiff's pay,
adjust Plaintiff's pay, and determine the manner and frequency in which Plaintiff was

paid.
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 4 of 9

27.

28.

29.

30.

31.

32.

33.

34,

Defendant VALERIE SIMPSON has the power to hire and fire employees for the
Corporate Defendants where the Plaintiff was primarily employed.

Defendant VALERIE SIMPSON establishes employees’ wages, set employees’ work
schedules, and maintains employees’ employment records, including Plaintiff, for the
Corporate Defendants.

Defendant VALERIE SIMPSON distributed pay to employees of the Corporate
Defendants, including the Plaintiff.

Defendant VALERIE SIMPSON would inform Plaintiff where he would need to go to
perform work, would advise Plaintiff what time to arrive at the job site and would
provide Plaintiff his pay.

Defendant VALERIE SIMPSON would supervise Plaintiff and instruct Plaintiff on
what tasks needed to be performed.

During all relevant times herein, Defendant VALERIE SIMPSON was Plaintiff's
employer within the meaning of the FLSA and NYLL.

On information and belief, HOPSACK AND SILK PRODUCTIONS, INC. is, at
present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross
volume of sales of not less than $500,000.00.

On information and belief, HOPSACK & SILK RECORDS, INC. is, at present and
has been at all times relevant to the allegation in the complaint, an enterprise engaged
in interstate commerce within the meaning of the FLSA in that the entity @) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 5 of 9

35

36.

37.

38.

39.

40.

41.

42.

43.

FACTUAL ALLEGATIONS

. Plaintiff FAITH GULER was employed by Defendants at HOPSACK AND SILK

PRODUCTIONS, INC. and HOPSACK & SILK RECORDS, INC. from in or around
November 2015 until in or around February 2020.

During Plaintiff FAITH GULER’S employment by the Corporate Defendants,
Plaintiff's primary duties were as personal assistant, while performing other
miscellaneous duties such as driving, picking up groceries and packages, and
anything else the Defendant requested from in or around November 2015 until in or
around February 2020.

Plaintiff FAITH GULER was paid by Defendants approximately $20.00 per hour
from in or around November 2015 until in or around December 2016, and
approximately $22.00 per hour from in or around January 2017 until in or around
February 2020.

Plaintiff FAITH GULER worked approximately seventy-eight (78) or more hours per
week for the Corporate Defendants from in or around November 2015 until in or
around February 2020

Plaintiff regularly worked six to seven (6-7) days per week and approximately twelve
(12) hours per day.

Although Plaintiff FAITH GULER worked approximately seventy-eight (78) or more
hours per week during his employment by the Corporate Defendants, Defendants did
not pay Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant
violation of the overtime provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 6 of 9

44,

4S,

46,

47.

48,

49,

50.

Si.

52.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the

meaning of New York Labor Law §§2 and 651.
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 7 of 9

53. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

54, Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

55. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

56. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiff's primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

57. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
58. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
59, Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
60. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully requests that judgment be granted:
Case 1:20-cv-05559-PAE-SLC Document1 Filed 07/20/20 Page 8 of 9

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations,

b. Awarding Plaintiff unpaid overtime wages;

c. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiff prejudgment and post-judgment interest;

e. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This / ( Y day of July 2020.
CULM

Roman Avshalurhoy,¥sq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

 
Case 1:20-cv-05559-PAE-SLC Documenti Filed 07/20/20 Page 9 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FAITH GULER, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

HOPSACK AND SILK PRODUCTIONS, INC., HOPSACK & SILK RECORDS, INC., and
VALERIE SIMPSON, as an individual,

Defendants.

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

HOPSACK AND SILK PRODUCTIONS, INC.
410 PARK AVENUE, 1078 FLOOR
NEW YORK, NEW YORK 10022

254 WEST 728? STREET
NEW YORK, NEW YORK 10023

HOPSACK & SILK RECORDS, INC.
410 PARK AVENUE, 107! FLOOR
NEW YORK, NEW YORK 10022

254 WEST 728? STREET
NEW YORK, NEW YORK 10023

VALERIE SIMPSON
254 WEST 728? STREET
NEW YORK, NEW YORK 10023
